Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakabayashi et al., US 2016/0095184. 
Regarding claim 1, Nakabayashi teaches (figs. 5-6 and related text) a light-emitting device (600), comprising: at least two light guide plates (12, fig. 6) adjacent to each other in a first direction (x-direction), each of the light guide plates having an alignment portion (portion where the light emitting element is placed) for a light-emitting element (22); at least two light-emitting elements (22) each disposed at the alignment portion [0040] of the light guide plate, and including an electrode (26); a light-reflecting portion disposed on a lower surface side of the light guide plate [0135-0136]; and an interconnect (14) disposed on a lower surface side of the light-reflecting portion (lower side of 12), and connected to the electrode (26) of the light-emitting element, the interconnect extending along the first direction (14 extends in the x-direction at the bottom) from the electrode to an adjacent light guide plate (fig. 6).  
Regarding claim 2, Nakabayashi teaches the interconnect (14) is disposed on the lower surface side of the light-reflecting portion without being supported by a substrate (fig. 6, not supported by 13).  
Regarding claim 3, Nakabayashi teaches the light-reflecting portion (part of 12) surrounds the light-emitting elements (12 surrounds 22).  
Regarding claim 4, Nakabayashi teaches the light-reflecting portion covers areas other than the electrodes at lower surfaces of the light-emitting elements (fig. 6).  
Regarding claim 55, Nakabayashi teaches the light-reflecting portion (12) surrounds the electrodes (26) of the light-emitting elements (22).  
Regarding claim 6, Nakabayashi teaches the interconnect 10contacts (14) a lower surface of the light-reflecting portion (12, fig. 6).  
Regarding claim 7, Nakabayashi teaches further comprising optical functional portions (24) disposed at positions opposing each of the light-emitting elements (22) at upper surfaces of the light guide plates (fig. 6).  
Regarding claim 8, Nakabayashi teaches the alignment portions are first recesses disposed on lower surfaces of the light guide plates (spacing between 12 on the bottom).  
Regarding claim 109, Nakabayashi teaches further comprising second recesses disposed on upper surfaces of the light guide plates (region where 24 is formed).  
Regarding claim 10, Nakabayashi teaches the 15light-reflecting portion (12) has a tilted surface (fig. 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811